MEMORANDUM**
Torres Hymon appeals from his guilty-plea conviction and 87-month sentence for conspiracy to engage in a racketeer influenced corrupt organization, in violation of 18 U.S.C. § 1962(d). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hymon’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Hymon filed a pro se supplemental brief. No answering brief has been filed.
Upon review of the briefs and the record, pursuant to Penson v. Ohio, 488 U.S. 75, 82-85, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.